DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Toyoda US20080060440 discloses a pressure sensor is provided which may be employed in measuring the combustion pressure in an internal combustion engine. The pressure sensor is equipped with a pressure sensing diaphragm assembly which includes a first diaphragm, a second diaphragm, and liquid or gel. The first diaphragm is flexible when exposed to pressure to be measured and joined to the second diaphragm to define a closed chamber filled with the liquid or gel to transmit the pressure to the second diaphragm. A pressure transmitting member is disposed in abutment with the second diaphragm to transmit the pressure, as transmitted from the first diaphragm, to a pressure sensing device. The inclusion of the liquid or gel in the closed chamber between the first and second diaphragms results in an increase in heat capacity of the diaphragm assembly to decrease the thermal distortion thereof without sacrificing the sensitivity of the pressure sensor. (Fig 1-3, Paragraph 0036-0085)
However, Toyoda fails to disclose a center of the first flexible diaphragm comprising a first thickness, the thickness of the first flexible diaphragm increasing along a radial direction from the center of the first flexible diaphragm toward a periphery of the first flexible diaphragm, the protector member comprising: a bottom surface with a fist concave shape, the bottom surface of the protector member and the top surface of the first flexible diaphragm defining a lower cavity between the protector member and the top surface of the first flexible diaphragm, a maximum depth of the lower cavity being 0.15 millimeters; a top surface with a second concave shape, the top surface of the protector member and a bottom surface of the second flexible diaphragm defining an upper cavity between the protector member and the second flexible diaphragm, a longitudinal hole between the lower cavity and the upper cavity, a pin configured to be disposed inside the transverse hole, a diameter of the pin corresponds to an inner diameter of the transverse hole, the pin configured to: block the transverse hole and prevent the hydraulic oil leakage from the transverse hole responsive to the pin is disposed inside the transverse hole.
Katz et al US20130150225 (hereinafter “Katz”) discloses a pressure sensor apparatus, including a housing with a flexible member and an aperture configured to receive a fluid. The pressure sensor apparatus further includes a first member disposed on the flexible member, a second member removeably coupled to the first member configured to move in response to a pressure of the fluid and a sensor configured to detect the movement of the second member. The pressure sensor apparatus generates a pressure signal for the fluid based on the displacement of the second member. (Fig 1-11, Paragraph 0019-0044)
However, Katz fails to disclose a center of the first flexible diaphragm comprising a first thickness, the thickness of the first flexible diaphragm increasing along a radial direction from the center of the first flexible diaphragm toward a periphery of the first flexible diaphragm, the protector member comprising: a bottom surface with a fist concave shape, the bottom surface of the protector member and the top surface of the first flexible diaphragm defining a lower cavity between the protector member and the top surface of the first flexible diaphragm, a maximum depth of the lower cavity being 0.15 millimeters; a top surface with a second concave shape, the top surface of the protector member and a bottom surface of the second flexible diaphragm defining an upper cavity between the protector member and the second flexible diaphragm, a longitudinal hole between the lower cavity and the upper cavity, a pin configured to be disposed inside the transverse hole, a diameter of the pin corresponds to an inner diameter of the transverse hole, the pin configured to: block the transverse hole and prevent the hydraulic oil leakage from the transverse hole responsive to the pin is disposed inside the transverse hole.
Prior arts such as Toyoda and Katz made available do not teach, or fairly suggest, a center of the first flexible diaphragm comprising a first thickness, the thickness of the first flexible diaphragm increasing along a radial direction from the center of the first flexible diaphragm toward a periphery of the first flexible diaphragm, the protector member comprising: a bottom surface with a fist concave shape, the bottom surface of the protector member and the top surface of the first flexible diaphragm defining a lower cavity between the protector member and the top surface of the first flexible diaphragm, a maximum depth of the lower cavity being 0.15 millimeters; a top surface with a second concave shape, the top surface of the protector member and a bottom surface of the second flexible diaphragm defining an upper cavity between the protector member and the second flexible diaphragm, a longitudinal hole between the lower cavity and the upper cavity, a pin configured to be disposed inside the transverse hole, a diameter of the pin corresponds to an inner diameter of the transverse hole, the pin configured to: block the transverse hole and prevent the hydraulic oil leakage from the transverse hole responsive to the pin is disposed inside the transverse hole.
Hence the best prior art of record fails to teach the invention as set forth in claims 1-9 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855